Dear Dr. Clausen:
You requested an Attorney General's opinion regarding funds generated by the 2005 Bayou Classic. You indicate that Bickerstaff Sports Entertainment (Bickerstaff) was the promoter for the 2005 Bayou Classic. Bickerstaff issued a check in the amount of $863,107.40 to the Grambling University National Alumni Association (GUNAA) representing the proceeds of the 2005 Bayou Classic. GUNAA has withheld $46,155.42 from the funds without apparent or, to your knowledge, contractual authority to do so. You question whether, and, if so, under what circumstances, GUNAA may lawfully retain these funds.
Whether GUNAA can retain the funds at issue is a factual question, which we are not in a position to answer. However, we note that in order to retain the funds, GUNAA must have some legal basis to do so. As you are aware, Article VII, Section 14 of the Louisiana Constitution of 1974 prohibits the donation of public funds. Article VII, Section 14 provides, in pertinent part, the following:
  Section 14. (A) Prohibited Uses. Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private . . .
As long as the funds are earned, Article VII, Section 14 is not implicated. We note that there are two agreements relating to the relationship between Grambling State University and GUNAA, an Affiliation Agreement and a Cooperative Endeavor Agreement (collectively, the "Agreements"). If GUNAA can show that it is entitled to the funds under the Agreements i.e., that it earned $46,155.42 pursuant to the terms of the Agreements, then it can retain the funds. To make such a showing, GUNAA would have to demonstrate that it earned the funds in question by performing services under the Agreements.
Trusting this adequately responds to your request, we remain
  Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: ____________________ KENNETH L. ROCHE, III Assistant Attorney General
  CCF, JR/KLR, III/crt